Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 24, 2014

                                            No. 04-14-00502-CV

                         IN RE STALLION OILFIELD SERVICES, LTD.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On July 21, 2014, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than August 7, 2014. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on July 24th, 2014.                                    PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 13-11-52737-CV, styled Jose Perez v. Stallion Oilfield Services Ltd. and
Stallion Oilfield Services in its Common or Assumed Name, pending in the 79th Judicial District Court, Jim Wells
County, Texas, the Honorable Richard C. Terrell presiding.